DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Office Action is in response to Applicant’s amendment submitted/entered of December 28, 2020, hereinafter “Reply”, with filing of Request for Continued Examination (RCE) of December 28, 2020.  In the Reply, claims 1, 3-11, 13-17, and 20-21 have been amended; claims 2 and 12 have been cancelled; and no claims have been added.  In the Examiner’s amendment below, claims 1 and 11 have been amended; claims 2 and 12 have been cancelled; and no claims have been added.  Claims 1, 3-11, and 13-21 remain pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on December 28, 2020 have been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative, Leonard Taylor (Attorney of Record), on June 2, 2021.

1. (Currently Amended) A memory system, comprising:
	a memory device that includes m ranks, where m is an integer greater than 0; and 
	a memory controller suitable for:
	deciding selection signals, each of the selection signals selecting one command set among a plurality of command sets, according to combinations of the m ranks and n programs, where n is an integer greater than 0, executed in the memory device, and executing a program including the selected command set in the memory device,
wherein the memory controller includes:
m X n computation circuits corresponding to the combinations of the m ranks and the n programs, suitable for diagnosing performance of each of the m ranks when each of the n programs is executed, to produce a diagnosis result, and deciding the selection signals based on the diagnosis result; and
a control circuit coupled between the m X n computation circuits and the memory device, suitable for controlling the programs to be executed for the m ranks in response to the selection signals,  
wherein the m X n computation circuits include an independent computation circuit for each of the n programs, and 
wherein the m X n computation circuits include different computation circuits for 

	2. (Canceled)

	3. (Previously Presented) The memory system of claim 1, wherein the control circuit accumulates a number of Error Correction Code (ECC) error corrections and commands executed in the memory device in relation to the n programs, to produce an accumulation result, and provides each of the m X n computation circuits with the accumulation result. 

	4. (Previously Presented) The memory system of claim 3, wherein each of the m X n computation circuits includes: 
	a performance diagnosis circuit suitable for diagnosing a performance drop resulting from the execution of each program in a corresponding rank among the m ranks based on the accumulation result provided from the control circuit. 

	5. (Previously Presented) The memory system of claim 4, wherein when the performance diagnosis circuit diagnoses the performance drop according to the execution of each program in the m ranks, 
	each of the m X n computation circuits decides a selection signal for selecting a command set that increases a number of commands executed in the corresponding rank. 


	each of the m X n computation circuits decides a selection signal for selecting a command set that increases a number of commands executed in the corresponding rank. 

	7. (Previously Presented) The memory system of claim 3, wherein each of the m X n computation circuits includes:
	an ECC diagnosis circuit suitable for diagnosing an ECC error rate according to the execution of each program in the corresponding rank based on the accumulation result provided by the control circuit. 

	8. (Previously Presented) The memory system of claim 7, wherein when the ECC diagnosis circuit diagnoses that the ECC error rate exceeds a predetermined range, 
	each of the m X n computation circuits decides a selection signal for selecting a command set that decreases the ECC error rate. 

	9. (Previously Presented) The memory system of claim 7, wherein when an increase amount of the ECC error rate is analyzed to be greater than a predetermined reference value,
	each of the m X n computation circuits does not perform an operation of 

	10. (Previously Presented) The memory system of claim 7, wherein when an increase amount of the ECC error rate is analyzed to be less than a predetermined reference value,
	each of the m X n computation circuits decides a selection signal for selecting a command set that does not decrease a number of commands executed in the corresponding rank while decreasing the ECC error rate. 

	11. (Currently Amended) A method for operating a memory controller for controlling an operation of a memory device including [[a]] m ranks, where m is an integer greater than 0, comprising:
	performing an Error Correction Code (ECC) operation onto a data stored in, or outputted from, at least one rank of the memory device;
	deciding selection signals, each of which selects one command set among a plurality of command sets, according to combinations of the m ranks and n programs, where n is an integer greater than 0, executed in the memory device; and 
	executing a program including the selected command set in the memory device to cure an ECC uncorrectable error while the ECC operation is performed,
wherein the deciding of the selection signals includes:
diagnosing performance of each of the m ranks when each of the n programs is executed, to produce a diagnosis result in m X n computation circuits corresponding to the m ranks and the n programs, and deciding the selection signals based on the 
controlling the programs to be executed for the ranks in a control circuit in response to the selection signals,
wherein the m X n computation circuits include an independent computation circuit for each of the n programs, and 
wherein the m X n computation circuits include different computation circuits for each of the m ranks. 

12. (Canceled)

13. (Previously Presented) The method of claim 11, wherein the controlling of the programs to be executed for the m ranks includes: 
accumulating a number of Error Correction Code (ECC) error corrections and commands executed in the memory device in relation to the n programs, to produce an accumulation result, and providing each of the m X n computation circuits with the accumulation result.

	14. (Previously Presented) The method of claim 13, wherein the deciding of the selection signals includes:
diagnosing a performance drop resulting from the execution of each program in a corresponding rank among the m ranks based on the accumulation result in each of the m X n computation circuits.


	when the performance drop according to the execution of each of the n programs is diagnosed in the m ranks, 
	deciding a selection signal for selecting a command set that increases a number of commands executed in the corresponding rank.

	16. (Previously Presented) The method of claim 14, wherein the deciding of the selection signals further includes:
	when the performance drop according to the execution of each program is diagnosed in the corresponding rank, 
	deciding a selection signal for selecting a command set that increases a number of commands executed in the corresponding rank.

	17. (Previously Presented) The method of claim 13, wherein the deciding of the selection signals includes:
diagnosing an ECC error rate according to the execution of each program in the corresponding rank based on the accumulation result in each of the m X n computation circuits.

	18. (Original) The method of claim 17, wherein the deciding of the selection signals further includes:
	when the ECC error rate is diagnosed to exceed a predetermined range, 


	19. (Original) The method of claim 17, wherein the deciding of the selection signals further includes:
	when an increase amount of the ECC error rate is analyzed to be greater than a predetermined reference value,
	not performing an operation of deciding a selection signal for selecting a new command set.

	20. (Previously Presented) The method of claim 19, wherein the deciding of the selection signals further includes:
	when the increase amount of the ECC error rate is analyzed to be less than the predetermined reference value,
	deciding a selection signal for selecting a command set that does not decrease a number of commands executed in the corresponding rank while decreasing the ECC error rate.

	21. (Previously Presented) A memory system, comprising:
	a memory device including m ranks, where m is an integer greater than 0; and 
	a memory controller, electrically coupled to the memory device, suitable for curing an ECC uncorrectable error while an ECC operation is performed,
	wherein the memory controller determines selection signals, each of the 
wherein the memory controller includes:
m X n computation circuits corresponding to combinations of the m ranks and the n programs, suitable for diagnosing performance of each of the ranks when each program is executed, to produce a diagnosis result, and deciding the selection signals based on the diagnosis result; and 
a control circuit coupled between the m X n computation circuits and the memory device, suitable for controlling the programs to be executed for the ranks in response to the selection signals,
wherein the m X n computation circuits include an independent computation circuit for each of the n programs, and 
wherein the m X n computation circuits include different computation circuits for each of the m ranks.

The Examiner's statement of reasons for allowance is as followed.

The independent claim 1 recites:
A memory system, comprising:
a memory device that includes m ranks, where m is an integer greater than 0; and 

	deciding selection signals, each of the selection signals selecting one command set among a plurality of command sets, according to combinations of the m ranks and n programs, where n is an integer greater than 0, executed in the memory device, and executing a program including the selected command set in the memory device,
wherein the memory controller includes:
m X n computation circuits corresponding to the combinations of the m ranks and the n programs, suitable for diagnosing performance of each of the m ranks when each of the n programs is executed, to produce a diagnosis result, and deciding the selection signals based on the diagnosis result; and
a control circuit coupled between the m X n computation circuits and the memory device, suitable for controlling the programs to be executed for the m ranks in response to the selection signals,  
wherein the m X n computation circuits include an independent computation circuit for each of the n programs, and 
wherein the m X n computation circuits include different computation circuits for each of the m ranks. 

When considering the independent claim 1 as a whole, the prior art of record does not teach the limitations:  A memory system, comprising: a memory device that includes m ranks, where m is an integer greater than 0; and a memory controller suitable for: 	deciding selection signals, each of the selection signals selecting one command set among a plurality of command sets, according to combinations of the m ranks and n programs, where n is an integer greater than 0, executed in the memory device, and executing a program including the selected command set in the memory device, wherein the memory controller includes: m X n computation circuits corresponding to the combinations of the m ranks and the n programs, suitable for diagnosing performance of each of the m ranks when each of the n programs is executed, to produce a diagnosis result, and deciding the selection signals based on the diagnosis result; and a control circuit coupled between the m X n computation circuits and the memory device, suitable for controlling the programs to be executed for the m ranks in response to the selection signals, wherein the m X n computation circuits include an independent computation circuit for each of the n programs, and wherein the m X n computation circuits include different computation circuits for each of the m ranks. 

Therefore, in the context of the independent claim 1 as a whole, the prior art of record does not teach the claimed subject matter.  Thus the subject matter of the independent claim 1 is allowable.

Furthermore, when considering independent claims 11 and 21, the independent claims are allowable on substantially the same rationale as that in the independent claim 1 above.

Corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568. The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/T.B.V./Patent Examiner, Art Unit 2136

 /CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136